Court of Appeals
                     First District of Texas
                            BILL OF COSTS

                             No. 01-13-00092-CV

                           Augusta Barge Company

                                     v.

                                Five B's, Inc.

     NO. 07CV0920 IN THE 212TH DISTRICT COURT OF GALVESTON COUNTY



TYPE OF FEE     CHARGES          PAID/DUE          STATUS       PAID BY
   MT FEE         $15.00        10/13/2014         E-PAID           ANT
   MT FEE         $15.00        10/10/2014         E-PAID           ANT
   MT FEE         $10.00        09/09/2014         E-PAID           ANT
   MT FEE         $10.00        01/10/2014         E-PAID           ANT
   MT FEE         $10.00        12/17/2013         E-PAID           ANT
E-TXGOV FEE        $5.00        11/25/2013         E-PAID           APE
E-TXGOV FEE        $5.00        11/21/2013         E-PAID           APE
   MT FEE         $10.00        11/21/2013         E-PAID           APE
   MT FEE         $10.00        10/31/2013         E-PAID           APE
E-TXGOV FEE        $5.00        10/31/2013         E-PAID           APE
E-TXGOV FEE        $5.00        10/02/2013         E-PAID           ANT
E-TXGOV FEE        $5.00        10/02/2013         E-PAID           ANT
   MT FEE         $10.00        09/27/2013         E-PAID           APE
E-TXGOV FEE        $5.00        09/27/2013         E-PAID           APE
E-TXGOV FEE        $5.00        09/19/2013         E-PAID           ANT
E-TXGOV FEE        $5.00        09/18/2013         E-PAID           ANT
   MT FEE         $10.00        09/18/2013         E-PAID           ANT
E-TXGOV FEE        $5.00        09/13/2013         E-PAID           ANT
E-TXGOV FEE        $5.00        09/06/2013         E-PAID           ANT
    E-TXGOV FEE                $5.00           07/31/2013               E-PAID                   ANT
       MT FEE                 $10.00           07/31/2013               E-PAID                   ANT
    E-TXGOV FEE                $5.00           07/08/2013               E-PAID                   ANT
       MT FEE                 $10.00           07/08/2013               E-PAID                   ANT
    E-TXGOV FEE                $5.00           07/08/2013               E-PAID                   ANT
    RPT RECORD               $2,300.00         06/07/2013                                        ANT
    E-TXGOV FEE                $5.00           04/11/2013                PAID                    ANT
REPORTER'S RECORD             $300.00          04/03/2013               E-PAID                   ANT
    E-TXGOV FEE                $5.00           03/26/2013                PAID                    ANT
  CLERK'S RECORD              $342.00          03/26/2013               E-PAID                   ANT
    E-TXGOV FEE                $5.00           03/26/2013                PAID                    ANT
    E-TXGOV FEE                $5.00           03/26/2013               E-PAID                   ANT
       FILING                 $175.00          02/04/2013               E-PAID                   ANT
                                                                         PAID

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $3,322.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this May 22, 2015.